Exhibit 10.1


PATHMARK STORES, INC.
2000 NON-EMPLOYEE DIRECTORS EQUITY PLAN


FORM OF AWARD AGREEMENT

Dear            :

          Pursuant to the Stock Option Grant Notice (“Grant Notice”) and this
Award Agreement, Pathmark Stores, Inc. (the “Company”) has granted you, as of
the “Date of Award” set forth in the Grant Notice, a Stock Option under its 2000
Non-Employee Directors Equity Plan (the “Plan”) to purchase the number of shares
of the Company’s Common Stock indicated in the Grant Notice at the exercise
price indicated in the Grant Notice.

          Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.

          Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.

          The details of your Stock Option are as follows:

          1. VESTING; ACCELERATED VESTING. Subject to the other terms and
conditions of the Plan and this Award Agreement, your Stock Option will vest as
provided in the Grant Notice. Notwithstanding the preceding sentence, the Stock
Option shall be considered fully vested and exercisable upon the earlier to
occur of (a) termination of your service on the Board by reason of death or
Permanent Disability or (b) a Change in Control.

          2. METHOD OF PAYMENT. Payment of the exercise price is due in full
upon exercise of all or any part of your Stock Option. You may elect to make
payment of the exercise price in any manner that is permitted by the Grant
Notice.

          3. SECURITIES LAW COMPLIANCE. If you are a citizen or resident of the
United States, then notwithstanding anything to the contrary contained herein,
your Stock Option may not be exercised unless the shares of Common Stock
issuable upon exercise of your Stock Option are then registered under the United
States Securities Act of 1933, as amended (the “Securities Act”) or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your Stock Option must also comply with other
applicable laws and regulations governing the Stock Option, and the Stock Option
may not be exercised if the Company determines that the exercise would not be in
material compliance with such laws and regulations.

          4. TERM. Subject to the other terms and conditions of this Award
Agreement, the term of your Stock Option commences on the Date of Award (as set
forth in the Grant Notice) and shall expire on the expiration date indicated in
the Grant Notice (the “Expiration Date”).

          5. TERMINATION OF DIRECTORSHIP. Following termination of your service
on the Board, you (or your estate, personal representative or beneficiary, as
the case may be) shall have the right, subject to the other terms and conditions
of the Plan and this Award Agreement, to exercise the vested portion of the
Stock Option (a) at any time within two years after the date of termination of
service, if such termination was by reason of death, Permanent Disability or
retirement from the Board in accordance with the retirement policy then in
effect for Board members, or (b) in all other cases, at any time within one year
after the date of termination of service, but in no event after the Expiration
Date.

 

          6. EXERCISE. You may exercise your Stock Option, to the extent vested,
in whole or in part during its term by delivering a written notice of exercise
(in a form designated by or otherwise acceptable to the Company) together with
the exercise price to the Secretary of the Company, or to such other person as
the Company may designate, during regular business hours, together with such
additional documents as the Company may then require. The Stock Option may be
exercised for whole shares of Common Stock only.

          7. TRANSFERABILITY. Your Stock Option is not transferable, except by
will or by the laws of descent and distribution or pursuant to a domestic
relations order, and is exercisable during your life only by you; provided,
however, that the Committee may, in its discretion and subject to such terms and
conditions as it shall specify, permit the transfer of an Award for no
consideration to your family members or to one or more trusts or partnerships
established in whole or in part for the benefit of one or more of such family
members (collectively, “Permitted Transferees”). If the Stock Option is
transferred to a Permitted Transferee, it shall be further transferable only by
will or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee.

          Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
Stock Option.

          8. STOCK OPTION NOT A SERVICE CONTRACT. Your Stock Option is not an
employment or service contract, and nothing in your Stock Option shall be deemed
to create in any way whatsoever any obligation on your part to continue as a
director of the Company or of the Company to continue your directorship. In
addition, nothing in your Stock Option shall obligate the Company or any of its
subsidiaries, their respective shareholders, the Board, officers or employees to
continue any relationship that you might have as a director, advisor or
consultant for the Company or subsidiary.

          9. WITHHOLDING OBLIGATIONS. You may satisfy any applicable tax
withholding obligation relating to the exercise or acquisition of Common Stock
under your Stock Option by any of the following means (in addition to the right
of the Company or any of subsidiaries to withhold from any compensation it paid
to you) or by a combination of such means: (a) tendering a cash payment; (b)
authorizing the Company to withhold shares from the shares of Common Stock
otherwise deliverable to you as a result of the exercise of your Stock Option;
or (c) delivering to the Company owned and unencumbered shares of Common Stock
that you have owned for at least six months prior to such delivery.

          10. NOTICES. Any notices provided for you in your Stock Option or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices sent by the Company to you, if sent by
registered or certified mail and addressed to you at the last address you
provided to the Company.

          11. PLAN DOCUMENT CONTROLS. Your Stock Option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Stock Option, and is further subject to all interpretations, amendments, rules
and regulations which may from time to time be promulgated and adopted pursuant
to the Plan. In the event of any conflict between the provisions of your Stock
Option and those of the Plan, the provisions of the Plan shall control.

  PATHMARK STORES, INC.


By: _____________________________

 

PATHMARK STORES, INC. 2000 NON-EMPLOYEE DIRECTORS EQUITY PLAN


STOCK OPTION GRANT NOTICE

PATHMARK STORES, INC. (THE “COMPANY”), PURSUANT TO ITS 2000 NON-EMPLOYEE
DIRECTORS EQUITY PLAN (THE “PLAN”), HEREBY GRANTS TO PARTICIPANT A STOCK OPTION
TO PURCHASE THE NUMBER OF SHARES OF COMMON STOCK SET FORTH BELOW. THIS STOCK
OPTION IS SUBJECT TO ALL OF THE TERMS AND CONDITIONS AS SET FORTH HEREIN, IN THE
PLAN AND IN THE AWARD AGREEMENT WHICH REFERS TO THIS GRANT NOTICE.

--------------------------------------------------------------------------------

PARTICIPANT:

--------------------------------------------------------------------------------

DATE OF AWARD:

--------------------------------------------------------------------------------

NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO STOCK OPTION:

--------------------------------------------------------------------------------

EXERCISE PRICE PER SHARE:

--------------------------------------------------------------------------------

EXPIRATION DATE:

--------------------------------------------------------------------------------


VESTING SCHEDULE:    SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THE PLAN AND
THE AWARD AGREEMENT, THE STOCK OPTION WILL VEST AND BECOME EXERCISABLE AS TO 33%
OF THE SHARES OF COMMON STOCK SUBJECT THERETO ON THE FIRST ANNIVERSARY OF THE
DATE OF AWARD, AN ADDITIONAL 33% ON THE SECOND ANNIVERSARY OF THE DATE OF AWARD
AND SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE THIRD ANNIVERSARY OF THE
DATE OF AWARD, PROVIDED THAT THE PARTICIPANT CONTINUES TO SERVE AS A MEMBER OF
THE BOARD ON EACH SUCH ANNIVERSARY DATE.   PAYMENT OF THE
EXERCISE PRICE: THE EXERCISE PRICE OF THE STOCK OPTION MAY BE PAID BY THE
PARTICIPANT TO THE COMPANY (I) BY CASH OR CHECK, (II) IN PREVIOUSLY OWNED SHARES
HELD BY THE PARTICIPANT FOR AT LEAST SIX MONTHS PRIOR TO EXERCISE, OR (III) A
COMBINATION OF ANY OF (I) AND (II).